Case 2:20-cv-00343-JHE Document 1 Filed 03/13/20 Page 1 of 17            FILED
                                                                2020 Mar-13 PM 03:44
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 2:20-cv-00343-JHE Document 1 Filed 03/13/20 Page 2 of 17
Case 2:20-cv-00343-JHE Document 1 Filed 03/13/20 Page 3 of 17
Case 2:20-cv-00343-JHE Document 1 Filed 03/13/20 Page 4 of 17
Case 2:20-cv-00343-JHE Document 1 Filed 03/13/20 Page 5 of 17
Case 2:20-cv-00343-JHE Document 1 Filed 03/13/20 Page 6 of 17
Case 2:20-cv-00343-JHE Document 1 Filed 03/13/20 Page 7 of 17
Case 2:20-cv-00343-JHE Document 1 Filed 03/13/20 Page 8 of 17
Case 2:20-cv-00343-JHE Document 1 Filed 03/13/20 Page 9 of 17
Case 2:20-cv-00343-JHE Document 1 Filed 03/13/20 Page 10 of 17
Case 2:20-cv-00343-JHE Document 1 Filed 03/13/20 Page 11 of 17
Case 2:20-cv-00343-JHE Document 1 Filed 03/13/20 Page 12 of 17
Case 2:20-cv-00343-JHE Document 1 Filed 03/13/20 Page 13 of 17
Case 2:20-cv-00343-JHE Document 1 Filed 03/13/20 Page 14 of 17
Case 2:20-cv-00343-JHE Document 1 Filed 03/13/20 Page 15 of 17
Case 2:20-cv-00343-JHE Document 1 Filed 03/13/20 Page 16 of 17
Case 2:20-cv-00343-JHE Document 1 Filed 03/13/20 Page 17 of 17
